DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Patent application filed on 4/11/2021.

	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Wentzlaff et al. (U.S. 7,774,579), Zbiciak et al. (U.S. 2019/0004797), Shannon et al. (2012/0017214), Doucette et al. (U.S. 6,108,346), Khanduri (U.S. 2010/0150147), Heil et al. (U.S. 2009/0260013) are the closest prior art references that read upon some, but not all of the independent claim limitations. Heil and Wentzlaff disclosed two-dimensional processor arrays with routers for data communications between computation blocks/tiles. Zbiciak disclosed a processor with control registers that performed next loop execution. Shannon disclosed thread stack pointers pointed to a shared stack in memory. Khanduri disclosed a two-dimensional array of tiles with direct tile communication connections and passthrough connections. Doucette disclosed 
the independent claim limitations.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 3/31/2018.

Drawings
The Examiner contends that the drawings submitted on 4/11/2021 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Control registers to store thread identifiers for threaded loop execution in a self-scheduling reconfigurable computing fabric”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,010,161. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,010,161 contains every element of claims 1-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,010,161
1. An apparatus, comprising:
1. A configurable circuit, comprising:

a configurable computation circuit;
a configuration memory circuit coupled to the configurable computation circuit; and
a first memory circuit coupled to the configurable computation circuit;

a plurality of synchronous network inputs coupled to the configurable computation circuit;

a plurality of synchronous network outputs coupled to the configurable computation circuit;

a second configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising:

a memory control circuit;
a thread control circuit; and
a thread control circuit; and
a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and the plurality of control registers further configured to store a top of thread identifiers stack to provide each type of thread identifier access to one or more private variables for a selected loop.
a plurality of control registers storing a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and wherein the plurality of control registers further store
a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop.

Claims 7 is similar to claim 1 and are rejected for the same reasons. Independent claim 16 is read upon by independent claim 15 of U.S. Patent No. 11,010,161. Dependent claims 2-4, 8-15, and 17-20 are read upon by the claims 1-20 of U.S. Patent No. 11,010,161.
Claims 1-4, 7-10, and 16-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,093,251. Although the conflicting claims are not identical, they are not patentably 
Instant Application
Patent 11,093,251
1. An apparatus, comprising:
20. A system comprising:
a configurable computation circuit;
an interconnection network;
a first processor coupled to the interconnection network; and
a host interface coupled to the interconnection network; and
a configurable circuit cluster coupled to the interconnection network, the configurable circuit cluster comprising:
a plurality of configurable circuits arranged in an array, each configurable circuit, of the array of the plurality of configurable circuits, comprising:
a configurable computation circuit;

a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit; and
a configuration memory circuit coupled to the configurable computation circuit; and
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and


an asynchronous packet network coupled to each configurable circuit of the plurality of configurable circuits of the array; and
a synchronous network coupled to the plurality of synchronous network inputs and the plurality of synchronous network outputs of each configurable circuit of the plurality of configurable circuits of the array.

a second configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the
control circuit comprising: (Claim 5)
a thread control circuit; and
a thread control circuit and a plurality of control registers; (Claim 5)

an asynchronous network input queue coupled to the asynchronous packet network; and
an asynchronous network output queue coupled to the asynchronous packet network. (Claim 5)
a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and the plurality of control registers further configured to store a top of thread 




Claims 1-4 and 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,990,391. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,990,391 contains every element of claims 1-4 and 7-10 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,990,391
1. An apparatus, comprising:
12. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;

a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
an asynchronous network input queue coupled to an asynchronous packet
network;
an asynchronous network output queue coupled to the asynchronous packet network;


a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and
a second instruction and instruction index memory storing a second plurality of instructions and data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from another, different configurable circuit.
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising: (Claim 12)
a thread control circuit; and
a thread control circuit; and (Claim 12)
a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and the plurality of control registers further configured to store a top of thread identifiers stack to provide each type of thread identifier access to one or more private variables for a selected loop.
a plurality of control registers storing a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and wherein the plurality of control registers further store a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop. (Claim 12)


Claims 1-4 and 7-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,048,656. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,048,656 contains every element of claims 1-4 and 7-10 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,048,656
1. An apparatus, comprising:
10. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;

a plurality of input registers;
a plurality of synchronous network inputs coupled to the plurality of input registers;
a plurality of output registers;
a plurality of synchronous network outputs coupled to the plurality of output registers, the plurality of synchronous network outputs directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits of the plurality of configurable circuits to form a synchronous network; and
a configuration memory circuit coupled to the configurable computation circuit; and
a configuration memory coupled to the configurable computation circuit, to the synchronous network inputs, and to the synchronous network outputs, the configuration memory comprising:
a first, instruction memory storing a first plurality of data path configuration 
circuit; and
a second, instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory and for selection of a master synchronous input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from another, different configurable circuit of the plurality of configurable circuits.

a control circuit coupled to the configurable computation circuit, the control circuit comprising: (Claim 10)
a thread control circuit; and
a thread control circuit; and (Claim 10)
a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and the plurality of control registers further configured to store a top of thread identifiers stack to provide each type of thread identifier access to one or more private variables for a selected loop.
a plurality of control registers storing a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and wherein the plurality of control registers further store a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop. (Claim 10)

Claims 7 is similar to claim 1 and are rejected for the same reasons. Dependent claims 2-4 and 8-10 are read upon by the claim 10 of U.S. Patent No. 11,048,656.
Claims 1-2 and 7-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 10 of Copending Application 16/371,056. Although the conflicting claims are not identical, they are not patentably distinct from each other because Copending Application 16/371,056 contains every element of claims 1-2 and 7-8 of the instant application and thus anticipates the 
Instant Application
Copending Application 16/371,056
1. An apparatus, comprising:
10. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;

a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit; and
a configuration memory circuit coupled to the configurable computation circuit; and
configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a plurality of control registers storing, a completion table having a plurality of thread identifiers, having an identification of a first iteration, having an identification of a last iteration,
and for each thread identifier of the plurality of thread identifiers, having a corresponding data completion count and further having a next thread identifier identifying a next thread for execution or having the identification of the last iteration to provide ordered thread execution; and
a thread control circuit adapted to self-schedule and queue a selected
thread for execution when, for the its thread identifier for the selected thread, the corresponding data completion count has decremented to zero to indicate completion of any data dependencies and the its thread 

a thread control circuit; and (Claim 10)
a plurality of control registers configured to store a completion table having a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution, and the plurality of control registers further configured to store a top of thread identifiers stack to provide each type of thread identifier access to one or more private variables for a selected loop.
wherein the plurality of control registers further store, in the completion table, a plurality of types of thread identifiers, with each type of thread identifier indicating a loop level for loop and nested loop execution. (Claim 8) 
wherein the plurality of control registers further store a top of thread identifiers stack to allow each type of thread identifier access to private variables for a selected loop. (Claim 10)

Claims 7 is similar to claim 1 and are rejected for the same reasons. Dependent claims 2 and 8 are read upon by the claim 10 of Copending Application 16/371,056.
This is a provisional obviousness-type double patenting rejection.  

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183